FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         DEC 23 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SOUTH BAY UNITED PENTECOSTAL                    No.    20-56358
CHURCH, a California nonprofit
corporation; BISHOP ARTHUR HODGES               D.C. No.
III, an individual,                             3:20-cv-00865-BAS-AHG
                                                Southern District of California,
                Plaintiffs-Appellants,          San Diego

 v.                                             ORDER

GAVIN NEWSOM, in his official capacity
as the Governor of California; et al.,

                Defendants-Appellees.

Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN,* District
Judge.

      Appellees are directed to file an opposition to Appellants’ Emergency

Motion for an Injunction Pending Appeal on Thursday, December 24, 2020, by

9:00 A.M. Appellants’ optional reply brief is due on Thursday, December 24,

2020, by 12:00 P.M.

      Given that the issues presented in this appeal “strike at the very heart of the

First Amendment’s guarantee of religious liberty,” Roman Catholic Diocese of



      *
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.
Brooklyn v. Cuomo, 141 S. Ct. 63, slip op. at 6 (2020) (per curiam), and the gravity

of the pandemic’s impact on Southern California, in particular, we order

Appellants’ appeal from the district court’s Order Denying the Motion for a

Temporary Restraining Order or Preliminary Injunction expedited. See Fed. R.

App. P. 2; Ninth Circuit R. 3-3. The briefing schedule shall proceed as follows:

the opening brief and excerpts of record are due on or before December 31, 2020;

the answering brief is due on or before January 7, 2021; and the optional reply

brief is due on or before January 11, 2021.

      This appeal is set for virtual oral argument at the Richard H. Chambers U.S.

Court of Appeals Building, Pasadena, California, on January 15, 2021, at 1:00

P.M. Each side is allotted 30 minutes for argument.

      IT IS SO ORDERED.




                                         2